Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 1 of 28
       Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 2 of 28




I.     Qualifications

1.     I, Wenke Lee, am a Professor and John P. Imlay Jr. Chair of the College of Computing at
the Georgia Institute of Technology, where I conduct research in systems and software security,
network security, applied cryptography, and operating system design. I am also the Executive
Director of the Institute for Information Security & Privacy and served as the Director of the
Georgia Tech Information Security Center from 2012-2015.

2.    I have a B.Sc. degree in Computer Science from Sun Yat-Sen University, a M.Sc. degree
in Computer Science from The City College of New York and a Ph.D. in Computer Science from
Columbia University.

3.      I am a Fellow of the Association for Computing Machinery (ACM) and of the Institute of
Electrical and Electronics Engineers (IEEE), a Member of the IEEE Computer Society, a
recipient of the ACM Special Interest Group on Security, Audit, and Control Outstanding
Innovation Award (2019), and a recipient of the NSF Career Award (2002).

4.     I have studied systems and software security, network security and malware analysis for
over 25 years. I have also performed extensive research in the area of mobile system security.
My research includes analyzing both on-device and off-device security measures.

5.      My research team and I first became interested in analyzing iOS security in 2012 because
the closed-source nature of iOS presented challenges to such analysis. At the time, there was
also marketing and press coverage suggesting that Apple’s mandatory app review process (“App
Review”) made iOS very secure. My team and I determined to analyze security vulnerabilities in
the App Review process.

6.      This effort resulted in the publication of a 2013 paper called “Jekyll on iOS: When
Benign Apps Become Evil”, which demonstrated a novel way for malicious third-party apps to
evade detection during App Review. Specifically, the technique allows an app to function
differently after it has been downloaded onto a device than it functioned during App Review,
without any modification of its code after submission to Apple. This type of behavior, often
referred to as a “backdoor switch”, is something that has been and continues to be difficult to
detect as part of the App Review process. As a result, a key recommendation resulting from our
Jekyll experiment was for Apple to improve on-device security monitoring mechanisms on iOS.

7.       In 2014, my team and I authored a paper called “On the Feasibility of Large-Scale
Infections of iOS Devices”, which documented an exploitation of a vulnerability in the iTunes
Sync process that covertly downloaded apps outside of the App Store. This vulnerability
allowed attackers to distribute malicious Apple-signed apps (like a Jekyll app) and apps that have
not gone through App Review on iOS devices while iPhones were physically connected to a
compromised computer (such as for syncing or backing-up purposes). While this type of attack
is less relevant in today’s world, where syncing of data often occurs wirelessly, our work showed
that contrary to common belief at the time, large-scale infections were feasible on iOS devices
through physical connections to other computing devices.



 REBUTTAL WRITTEN DIRECT                        1              CASE NO. 4:20-CV-05640-YGR-TSH
 TESTIMONY OF DR. WENKE LEE
       Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 3 of 28




II.    Assignment

8.      I have been retained by counsel for Epic Games, Inc. to, among other things, evaluate and
respond to certain aspects of an expert report submitted on behalf of Apple Inc.’s technical
expert, Dr. Aviel Rubin.

9.      My opinions in this matter are based on specialized knowledge arising from my training,
study, and experience in the fields of computer science and systems security. I have relied on
public-facing Apple documents, peer-reviewed literature, newspaper articles and other sources
that experts in my field typically and reasonably rely on in formulating their opinions. I have
also relied on internal Apple documents and other case materials, including deposition testimony
of Apple representatives.

III.   Summary of Opinions

10.     I disagree with Dr. Rubin’s position that Apple’s App Review and exclusive distribution
model provide significant security benefits that could not be achieved if third-party app
distribution were permitted. I further disagree with Dr. Rubin’s position that enabling third-party
app distribution will weaken security on iOS.

11.     I have evaluated the iOS security model based on Apple’s own stated goals and processes
for enforcing security on iOS. My analysis led me to conclude that, contrary to Dr. Rubin’s
claims, the same security features Apple seeks to enforce on iOS can be achieved without the
need for exclusive distribution. For instance, third parties could perform the same security
screening steps taken during App Review, and Dr. Rubin does not dispute this. Third parties can
also perform developer identity verification and code signing. Most importantly, all of the on-
device mechanisms that enforce security on iOS are independent of the app distribution model.
(See pp. 4-12.)

12.    Contrary to Dr. Rubin’s assertions, Apple can support a more open distribution model on
iOS by implementing features and tools that it already employs on the related macOS today.
These include default security features that enable users to download only apps that have been
screened for malware and signed, and tools that quickly identify, block and remove malware
from both signed and unsigned apps. (See pp. 12-13.)

13.     While Dr. Rubin claims that mobile devices have unique security considerations, he fails
to establish that any of those considerations necessitate all iOS apps being distributed exclusively
through Apple’s App Store. For example, Dr. Rubin’s claim that iOS devices are susceptible to
getting misplaced, lost or stolen ignores the fact that Apple has addressed this vulnerability
through on-device features, such as Touch ID, Face ID and Find My iPhone protections, that are
completely orthogonal to app distribution. (See pp. 13-14.)

14.     Dr. Rubin’s comparison of security between platforms is misleading and incomplete.
First, his comparative analysis notably omits Apple’s macOS—a platform designed and operated
by the same company that uses the same kernel as iOS. Second, Dr. Rubin’s quantitative
analysis of security on iOS relative to Android is irrelevant because iOS does not need to adopt


 REBUTTAL WRITTEN DIRECT                         2              CASE NO. 4:20-CV-05640-YGR-TSH
 TESTIMONY OF DR. WENKE LEE
Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 4 of 28
Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 5 of 28
Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 6 of 28
        Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 7 of 28




analyses as “common techniques used to analyze software for malware or other undesirable
behaviors”.11 I agree.

30.    Static analysis is a well-understood method that examines the code without running the
program. The process entails understanding the code structure and helping to ensure that the
code adheres to certain standards and rules. Oftentimes, static analyzers rely on heuristics to flag
possible violations of programming code. Apple uses static analyzers to screen for private
Application Program Interfaces (“APIs”) and malware.

31.      There are many existing static analyzers that third parties can use to screen for private
APIs and malware. Apple itself has acquired third-party static analysis tools. For instance, in
2015, SourceDNA, an app analytics company that built static and dynamic analyzers, identified a
data breach on iOS devices that resulted from malware evading detection during App Review;
Apple acquired the company in 2016.12 Apple continues to use publicly available static analysis
tools, including a third-party static analyzer called Coverity, and has explored licensing other
public tools like Semmle.13 Third-party static analyzers, like Appthority and Mobile Security
Framework (“MobSF”), could offer similar functionality to Apple’s own static analysis tools,
particularly in identifying private APIs and malware in apps. There are also a number of open-
source tools for reviewing apps that support static analysis of iOS applications.

32.    In addition to using static analyzers, Apple uses dynamic analyzers to screen for private
APIs. Dynamic analyzers provide insight into an app’s behavior while the app is running. They
can catch security violations or problematic behaviors that are not easily detected through static
analysis, including obfuscated calls to private APIs. The Technical Investigation team also uses
dynamic analyzers to take a deeper look into possible guideline violations that are not caught by
human reviewers or static analyzers.14

33.     Dynamic analyzers are not an Apple-specific technology. Third parties, such as Hopper
and Hex Rays, have built dynamic analyzers that are widely available for use. Apple’s internal
teams have previously used third-party tools as part of the App Review process.15,16 Apple’s use
of third-party dynamic analyzers supports my conclusion that third parties can screen for private
APIs and malware using static and dynamic analyzers available to the public.

34.     Dr. Rubin asserts that Apple uses proprietary machine learning tools during App Review.
While he does not provide any specifics about these tools, machine learning has been used by
third parties for malware analysis and could be used by third-party app review processes.




   11
      DX4885 at ¶ 73.
   12
      Kosmynka Dep. 127:23-25.
   13
      PX2350.1.
   14
      PX2174.10; PX2090.1.
   15
      PX2174.9.
   16
      PX2090.1.

 REBUTTAL WRITTEN DIRECT                         6              CASE NO. 4:20-CV-05640-YGR-TSH
 TESTIMONY OF DR. WENKE LEE
Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 8 of 28
Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 9 of 28
Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 10 of 28
        Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 11 of 28




assuming that Apple has employed such a tool, third parties are capable of building similar
privacy proxies to detect for sensitive user information accessed by an app.

                       (6)     Bandwidth Usage

52.    As noted above, some reliability issues can implicate security. One such example is
excessive bandwidth usage—malicious actors may create attacks using excessive bandwidth to
consume all available bandwidth on a device, such that the device cannot receive legitimate
network traffic, or in other cases, can cause the phone to crash.

53.     As of 2010, Apple performed a bandwidth test to ensure that an app did not consume too
much data (more than 4.5 MB of data during five minutes of testing).27 Third parties can
perform this test using the same built-in iOS functions that Apple’s App Reviewers used to
screen for bandwidth usage.

               iv.     Third-party stores and reviewers can communicate with Apple regarding
                       iOS security.

54.    Dr. Rubin asserts that Apple has an advantage over third-party review initiatives because
of Apple’s internal learnings concerning iOS and its ability to communicate internally among
functional teams. For example, Dr. Rubin states that App Reviewers can make suggestions to
the App Store Review Guidelines and to escalate app review findings and issues to other Apple
teams through internal Apple channels. He suggests third parties cannot perform App Review
because third-party reviewers would be incapable of utilizing Apple’s open channels of
communication that are only available to Apple Reviewers. I disagree.

55.     Third-party reviewers could communicate with their own internal channels to make
suggestions for their own guidelines or escalate their findings related to apps that are distributed
on their stores.

56.     Dr. Rubin questions whether or how each app store could establish a line of
communication with Apple. Establishing such communications would not be burdensome or
overly complicated. Apple already solicits information from the security community concerning
vulnerabilities on iOS through its Security Bounty Program. Furthermore, in my experience,
such knowledge accumulation and information sharing is quite common within the security
community. Enabling this information sharing with a broader group of trusted industry
participants (as opposed to one that is centralized within Apple only) could enable the security
community to collaborate and improve upon iOS security.




   27
        PX101.87.

 REBUTTAL WRITTEN DIRECT                         10              CASE NO. 4:20-CV-05640-YGR-TSH
 TESTIMONY OF DR. WENKE LEE
        Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 12 of 28




         B.     Developer Verification and Code Signing Mechanisms Can Be Implemented by
                Third Parties.

57.     As Dr. Mickens notes, existing iOS security properties also depend in part on developer
verification and code signing. These, too, can be implemented by third parties without
necessitating exclusive distribution through Apple’s App Store.

58.    Due to Apple’s restrictions on third-party app distribution on iOS, Apple is currently the
only company that verifies developers’ identities for commercially available iOS apps.
However, third parties have the capability to verify developers’ identities, and they already do so
for apps used on Android and Windows.

59.     Several third parties already specialize in developer verification processes that could be
used by or for third-party distribution channels on iOS. For example, DigiCert, a trusted
certificate authority, requires its customers to provide their legal name, organization name, phone
number, and address before requesting a code signing certificate. It then uses this information to
“verify that the company requesting the [Secure Sockets Layer (“SSL”)] certificate is in good
standing… [and] that the individual requesting a certificate does, in fact, have authority to
request a certificate for the domain in question”.

60.     Apple requires all third-party apps to be signed using a certificate obtained from Apple.
Code signing is intended to help protect users against downloading and running software from
disreputable developers. Among other things, code signing guarantees that a bad app can be
traced back to a specific developer and that if the contents of the app have been altered after the
app was signed, the app will not run on a device. Further, when malware is introduced to iOS,
code signatures allow Apple to determine which developer is responsible for the security lapse
and prevent that developer from distributing additional malware.

61.      Code signatures are commonly used tools and could continue to be used on iOS, even if
Apple allowed additional distribution channels. For example, for website verification purposes,
web developers often sign their websites with SSL certificates from reputable third-party
certificate authorities, like DigiCert or Verisign. Apple’s browser verifies these SSL certificates
on both iOS and macOS devices without the need for a signature authorized by Apple.
Similarly, Microsoft allows third-party developers to sign their native Windows drivers with
certificates from trusted third-party authorities. These examples demonstrate that it is technically
feasible to track developer certificates, even those provided by third-party certificate authorities,
in distribution models that are more open than the iOS model. Furthermore, Apple could also
control which third-party certificate vendors it would accept for app-signing on the iOS platform.

         C.     On-Device Security Protections Are Independent of App Distribution.

62.     In his written direct testimony, Dr. Mickens described on-device security mechanisms
that enforce security on iOS devices.28 All of the on-device security mechanisms on iOS devices


   28
        Mickens Written Testimony at pp. 5-11.

 REBUTTAL WRITTEN DIRECT                         11              CASE NO. 4:20-CV-05640-YGR-TSH
 TESTIMONY OF DR. WENKE LEE
Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 13 of 28
Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 14 of 28
        Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 15 of 28




accuracy and efficiency, the large volume of apps on the App Store makes it harder for a
centralized review program to reliably catch all malicious submissions.

71.     Similarly, Dr. Rubin argues that the iOS threat model should reflect the growing
sophistication of malicious actors in building malicious apps for mobile devices. Dr. Rubin,
however, does not compare or distinguish the sophistication of attackers that target mobile
devices with those that target personal computers. Dr. Rubin states that social engineering
attacks are on the rise, but he does not explain why this would distinguish the threat model on
mobile devices from that on personal computers.

72.     Dr. Rubin claims without evidence that users store more private information on mobile
devices because of their portability and convenience. The storage of sensitive information is not
unique to mobile devices. In fact, personal computers may contain even more sensitive data than
iOS devices because users and entities often do not store historical, legal, or financial documents
on their phones (e.g., banking documents, leases, wills, tax documents, business documents) but
they may store such documents on their personal computers.

73.     Moreover, information on mobile devices is frequently transferred to personal computers
when users sync data across devices. Indeed, synchronizing data across devices is not just
something that is technically possible but is something that Apple encourages.42 As such, private
and sensitive data from iPhones, including credit card information, passwords and contacts, is
often stored on Mac devices via iCloud.

74.     Finally, Dr. Rubin also claims that iOS devices are small and portable and therefore
might be misplaced, lost or stolen at a higher frequency than other computer systems. But,
again, he fails to explain what relationship this has to Apple’s requirement that all iOS apps be
sold through the Apple App Store. The security controls that protect lost and stolen devices are
completely orthogonal to app distribution and would continue to protect iOS devices, even if iOS
were to implement a more open distribution model. For example, the iOS operating system
protects data on a lost or stolen device with Touch ID, Face ID, and complex passcodes. iOS
also includes a security feature called Find My iPhone that enables device owners to remotely
erase all data from their devices if they are lost or stolen.43 Not only do these security features
protect sensitive user data when a device is lost or stolen, but they also deter thieves and other
bad actors.44

VII.    Dr. Rubin’s Comparison of Security Between Platforms is Misleading and
        Incomplete.

75.    Dr. Rubin compares security on iOS to a variety of other platforms—Android, Windows,
and Linux—that implement a more open distribution model than iOS. These comparisons are
misleading and incomplete. Notably missing from Dr. Rubin’s analysis is Apple’s macOS—a
platform designed and operated by the same company based on the same kernel with much of the

   42
      See, e.g., Overview to syncing your Mac and your devices - Apple Support.
   43
      Id.
   44
      https://www.lifewire.com/security-settings-iphone-thieves-hate-2487730.

 REBUTTAL WRITTEN DIRECT                        14             CASE NO. 4:20-CV-05640-YGR-TSH
 TESTIMONY OF DR. WENKE LEE
Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 16 of 28
Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 17 of 28
        Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 18 of 28




        A.     App Review Is Limited in Its Ability to Catch Sophisticated Security Attacks.

82.      App Review can help filter out apps that contain obvious security violations; however its
ability to detect sophisticated security attacks is limited.

83.      Apple’s App Review process is subject to the well-recognized tension between accuracy
and efficiency; this tradeoff is exacerbated by the fact that Apple acts as the sole gatekeeper for
apps distributed on the iOS platform. The App Store processes roughly 100,000 iOS apps per
week, spanning all categories of apps.51 To accommodate this demand, Apple employed over
430 reviewers as of July 2020.52 App Reviewers typically review between 50 to 100 apps per
day and productivity is internally tracked.53 The review process typically takes three to seven
minutes, and not more than 13 minutes for new apps;54,55 in some instances, App Reviewers took
as little as 32 seconds to approve two apps.56

84.       Apple appears to prioritize efficiency over accuracy in this tradeoff. In an internal email,
Mr. Haun states: “There are iOS apps that are very deep, and we don’t get to all of the parts of
them. That’s OK and should be the norm. We review what we can quickly and competently get
to . . . we will never have all the expertise or time to go into everything.”57 Eric Friedman, head
of Apple’s Fraud Engineering Algorithms and Risk Unit at Apple, has also acknowledged in an
internal email that App Review does not “accomplish anything that would deter a sophisticated
attacker” and should be regarded “as little more than the equivalent of the TSA at the airport”.58
Thus, while Apple could spend more time screening for security violations in apps, particularly
malicious apps that require additional time to evaluate due to the level of sophistication involved,
it is currently unable to due to the sheer volume of apps that must be reviewed. Even if Apple
were able to spend more time reviewing each app, it would still struggle to detect sophisticated
attacks—bad actors are constantly innovating new techniques to obfuscate malware. Third-party
reviewer channels on iOS could focus on a narrower band of apps, allowing each reviewer to
specialize in and spend more time per app.

85.     The limitations of Apple’s App Review process are exemplified by public accounts of the
malicious apps that have slipped through Apple’s review process over time. One such example
is the Jekyll app, which I mentioned earlier in my testimony. After Apple was informed of the
Jekyll vulnerability in 2013, Apple internally acknowledged that Jekyll “[was] a huge exposure”
and that “there’s clearly a lot that [had] to be done in App Review to deal with this”.59



   51
      PX2337.76.
   52
      PX314.21.
   53
      PX6.2.
   54
      Shoemaker Dep. 56:15-17.
   55
      Haun Dep. 276:22-25.
   56
      PX131.1.
   57
      PX140.1.
   58
      PX251.1.
   59
      PX2080.1.

 REBUTTAL WRITTEN DIRECT                          17             CASE NO. 4:20-CV-05640-YGR-TSH
 TESTIMONY OF DR. WENKE LEE
        Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 19 of 28




86.     My Jekyll paper is not the only documented instance of malware evading detection
during App Review. For example, Apple’s App Review process failed to detect thousands of
third-party apps that covertly downloaded private user data, such as email addresses and device
identifiers, using obfuscated private APIs in a third-party advertising SDK called YouMi. Apple
was seemingly unaware of the data breach until it was reported by a third-party code analytics
platform, SourceDNA, in 2015. In response to SourceDNA’s report, Apple investigated the data
breach claims and found that YouMi’s usage of private APIs was written in a way that was
difficult for certain App Review tools (i.e., static analyzers) to detect.60 As a result, App Review
had improperly approved 3,825 applications that harvested user data.61

87.     Malicious apps continue to evade detection during App Review. In 2020, third-party
security researchers discovered that more than 20 malicious apps using similar methods as
described in my Jekyll paper remained in the iOS App Store.62 In 2019, a security firm called
Wandera identified 17 apps on the App Store that fraudulently collected ad revenue through a
Trojan attack.63 Specifically, this attack allowed apps to continuously open web pages in the
background or click links without any user interaction.64 Apple removed the apps from the App
Store as soon as Wandera reported its findings. However, the developers of one of the malicious
apps, “EMI Calculator & Loan Planner”, resubmitted the app for review without removing the
malicious behavior; Apple approved it again for the App Store, despite its prior removal.65 In
response to this mistake, Mr. Kosmynka acknowledged that “we are making critical errors”
during App Review.66

88.     Thus, while App Review may be helpful in screening apps for obvious security
violations, the process has been and continues to be limited in its ability to detect less obvious,
more sophisticated security violations inherent in malicious apps.

        B.     App Review Screens for Many Non-Security Issues.

89.    Furthermore, based on my review of internal Apple data and documents and deposition
testimony, I conclude that much of Apple’s App Review process is designed to screen for quality
assurance, content moderation and commercial compliance issues that are not security related.

90.     For quality assurance, App Reviewers are supposed to check for compliance with
Apple’s human interface guidelines and proper functionality which require apps to adhere to
certain themes (i.e., clarity, deference and depth) and design principles (e.g., aesthetic integrity,
consistency).67 Apple also screens for proper functionality, such as checking to see that apps do

   60
      PX31.2.
   61
      Id.
   62
      https://blog.zimperium.com/dr-jekyll-and-mr-hide-how-covert-malware-made-it-into-
       apples-app-store/.
   63
      https://www.wandera.com/ios-trojan-malware/.
   64
      Id.
   65
      PX2084.1.
   66
      Id.
   67
      PX9.14; https://developer.apple.com/design/human-interface-guidelines/.

 REBUTTAL WRITTEN DIRECT                          18              CASE NO. 4:20-CV-05640-YGR-TSH
 TESTIMONY OF DR. WENKE LEE
Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 20 of 28
           Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 21 of 28




                 Figure 1: PX2337.76.

95.    With respect to App Review’s non-security screening steps, my view is that content
moderation and quality assurance testing are common and regularly performed by many
organizations using a variety of techniques. For instance, members of Internet Association, a
group of 43 leading internet companies, “use a variety of techniques—including human review
and machine learning—to evaluate posts, images, videos, and other content, and restrict or
remove access to content that is illegal or otherwise violates their community standards”.74
Content moderation and quality assurance testing are also common features of technology
platforms that enable third-party applications or content. For example, Amazon publishes and
enforces quality and content criteria for apps or games offered on the Amazon Appstore.

IX.         Eliminating Exclusive App Distribution on iOS Would Not Lead to an Experience
            that Is Any Less Secure than What Apple Already Accepts on macOS.

96.     Dr. Rubin claims that centralizing the distribution of apps and prohibiting the distribution
of apps outside of the App Store allows Apple to add a protective layer for iOS devices. He
further claims that permitting alternative third-party app stores would increase instabilities and
security risks for iOS. I disagree for the reasons that follow.

            A.      Users Could Choose to Exclusively Download Apps through Apple’s App Store.

97.     Permitting third-party distribution channels on iOS would have no impact on the security
of the iOS App Store or users’ ability to download apps from the iOS App Store. Users could
choose to download apps exclusively through the iOS App Store in an open distribution model—
retaining all of the same security features identified by Dr. Rubin in his testimony. Mr.

      74
           https://internetassociation.org/positions/content-moderation/.

 REBUTTAL WRITTEN DIRECT                             20             CASE NO. 4:20-CV-05640-YGR-TSH
 TESTIMONY OF DR. WENKE LEE
        Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 22 of 28




Federighi confirms that “if a user [chooses] to purchase from—only the App Store, the user
would have the same protections that the user enjoys today”.75

         B.     Apple’s On-Device Security Features Are Designed to Ensure that the Impact of
                Malware Downloaded onto an iOS Device Remains Localized.

98.    A more open distribution model on iOS would provide users choice in deciding the level
of security they prefer in an app distribution channel. For example, users could choose to
download apps that have not been signed or screened for security issues and instead rely on the
on-device protections. In choosing to do so, each user would accept some risk.

99.      I disagree with Dr. Rubin’s assertion that iOS platform security “is only as strong as its
weakest link”. Instead, there is redundancy in the system. Apple’s on-device security features
are designed to ensure that the impact of malware downloaded onto an iOS device remains
localized.
              In other words, iOS is designed to prevent viruses, a certain type of malware that
aims to infect other files. This goal is largely implemented by mandatory sandboxing of all
third-party apps. As Mr. Shoemaker acknowledged during his deposition, “while no amount of
review would…stop a virus from getting into the system…the sandbox model certainly disallows
a little application from bouncing around the system”.77

100. In addition to sandboxing third-party apps, the on-device security feature XN prevents a
virus from executing any additional code outside of the app binary and from injecting other apps
with malware.

101. Because of these on-device security protections, Mr. Shoemaker agrees that “to the extent
anyone claims that Apple needs a close guard on iOS [distribution] to prevent viruses, for
instance, that is just not true”.78 As such, even if a user chose to download an app that had not
been signed or screened for security issues, the app would not reduce the security of other apps
on the user’s device or the security of the overall iOS ecosystem.

         C.     Third-Party App Stores Can and Do Provide Secure Distribution Channels.

102. I disagree with Dr. Rubin’s assertion that third-party app stores are not incentivized to
provide a secure experience. Dr. Rubin is not an economist and provides no basis for his opinion
that the “incentives” that apply to the App Store would not apply to any other company in the
market. However, I note that there are numerous examples of third-party app stores that invest in
security.




   75
        Federighi Dep. 87:17-21.
   76
   77
        Shoemaker Dep. 486:1-20.
   78
        Id. 488:12-16.

 REBUTTAL WRITTEN DIRECT                        21             CASE NO. 4:20-CV-05640-YGR-TSH
 TESTIMONY OF DR. WENKE LEE
        Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 23 of 28




103. For example, Aptoide is a third-party app store on Android that advertises security as its
top priority.79 It claims to accomplish this through an app review process that includes both a
human and an automated review, which is comprised of six different anti-viruses.80 Once an app
has been uploaded to the store, “apps are rescanned over and over to ensure that no malware is
missed” and “user input is then used by the security team to update the anti-malware system”.81
As a result of these efforts, a 2017 academic study showed that Aptoide was the safest Android
marketplace, safer than even the Google Play Store.82 Such empirical evidence suggests that
third parties indeed have incentives to keep their stores secure, and may even do a better job than
the platform operator.

104. Dr. Rubin also assumes that third-party app stores will lack the resources to review apps
in the way that Apple does. Dr. Rubin’s argument assumes, without support, that every third-
party app store would be forced to contend with the same sort of volume the App Store does.
Some third parties may choose to run an app store that specializes in narrower bands of apps,
which would reduce the volume of apps that the third party would be required to screen.
Operating at a smaller scale than Apple, and the roughly 100,000 apps its App Review processes
each week, would allow third parties to achieve the same level of security as Apple’s App Store,
while requiring fewer resources than Apple.

        D.     Implementing On-Device Malware Scanning Would Not Weaken iOS Security.

105. Dr. Rubin suggests that unlike macOS, iOS is ill-positioned to allow third-party malware
scanners because of its mandatory sandboxing. He claims that malware apps “would need
operating system hooks to perform real time monitoring”. This is misleading. The Darwin
kernel, which is shared by macOS and iOS, already contains these “hooks” that antivirus
software could utilize to monitor system events for signs of malware. With only a few
modifications to the sandboxing profile, third-party antivirus tools could receive the information
they need for analysis and continue to run in a user-level sandbox that restricts their ability to
access or modify other files on the device. This is a well-known technique and would not
weaken iOS security.

106. Further, Apple could introduce its own malware scanning tools (i.e., XProtect), which it
has already built and deployed on macOS. Apple representatives testified that it would be
technically feasible to do this. This would not degrade iOS security because it would not require
Apple to provide third parties with any additional privileges.

        E.     Enabling Third-Party Distribution Is Not Equivalent to “Jailbreaking.”

107. Dr. Rubin’s comparison of a macOS-like app distribution model (i.e., allowing third-
party distribution) to jailbroken iOS devices is flawed and misleading. While jailbreaking indeed

   79
       https://en.aptoide.com/company.
   80
       https://blog.aptoide.com/is-it-safe-to-use-aptoide/, https://blog.aptoide.com/evolution-of-
aptoide-malware-detection-system/.
    81
       https://blog.aptoide.com/is-it-safe-to-use-aptoide/.
    82
       https://nsl.cs.waseda.ac.jp/wp-content/uploads/2018/04/submitted_wama2017.pdf.

 REBUTTAL WRITTEN DIRECT                         22             CASE NO. 4:20-CV-05640-YGR-TSH
 TESTIMONY OF DR. WENKE LEE
Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 24 of 28
        Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 25 of 28




113. Exclusive use of IAP is not required to provide secure in-app purchases on iOS. When
asked the reasons why Apple decided that all digital sales must use IAP, Mr. Forstall replied that
it was to “make it easier for developers to sell digital goods”; that it provided “a different
mechanism for how to help developers make money”; that it provided a consistent user
experience; and that it was “to avoid apps from trying to basically circumvent [the revenue
split]”.84 Mr. Forstall did not provide any security justifications for Apple’s mandated use IAP
for the sale of digital goods.

114. Furthermore, Apple requires iOS developers to use third-party payment settlement
providers, like Square or Stripe, when selling physical goods or services through native iOS
applications. Apple itself uses third-party payment settlement providers to process its IAP
transactions. This suggests that Apple trusts these third-party payment settlement providers to
facilitate secure transactions on its platforms.

115. Payment systems that accept, transmit, or store cardholder data are governed by strict
industry security standards. Specifically, these systems are required to be compliant with the
Payment Card Industry Data Security Standard (“PCI DSS”).85 The PCI DSS requires various
protective measures including firewall installation and maintenance, encrypted transmission of
cardholder data, use of anti-virus, as well as the regular testing of security systems and processes
amongst other measures. Table 1 outlines the goals and requirements of the PCI Data Security
Standards; this demonstrates that many of Apple’s security practices that Dr. Rubin describes
(e.g., restricted access to customer data, system data collection and monitoring) are industry
norms and not exclusively practiced by Apple.




   84
        Forstall Dep. 252:14-254:10.
   85
        “PCI FAQs.” PCI Compliance Guide. https://www.pcicomplianceguide.org/faq.

 REBUTTAL WRITTEN DIRECT                         24             CASE NO. 4:20-CV-05640-YGR-TSH
 TESTIMONY OF DR. WENKE LEE
Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 26 of 28
Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 27 of 28
Case 4:20-cv-05640-YGR Document 508-8 Filed 04/28/21 Page 28 of 28
